Citation Nr: 0911437	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for neck disability 
with muscle spasm and torticollis.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for rashes on the face 
with blistering and peeling.  

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in January 2009.  A transcript of the 
hearing is of record.  At the hearing, the Veteran submitted 
new evidence in the form of a statement regarding his 
medications, which relates to the issues on appeal.  The 
Veteran specifically waived his right to have the RO consider 
this evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2008).  

The available evidence includes current diagnoses of 
adjustment disorder with anxiety features and dysthymia, and 
the Veteran testified about having depression; however, the 
psychiatric issue developed for the Board's review does not 
include these diagnoses.  Given the references to these 
psychological disabilities other than PTSD, the Board finds 
that the record implies claims of service connection for a 
psychiatric disorder other than PTSD.  This issue is referred 
to the originating agency for appropriate action.

The issues of entitlement to service connection for neck 
disability and sleep apnea are addressed in the REMAND 
portion of the decision below.




FINDINGS OF FACT

1.  The Veteran has recurring rashes on his face with 
blistering and peeling that are as likely as not the result 
of porphyria cutanea tarda and related to his military 
service.

2.  The Veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The Veteran has rashes on his face with blistering and 
peeling likely due to porphyria cutanea tarda that is the 
result of disease or injury incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 
2008) ; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).  

2.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2005, before the AOJ's initial adjudication of the claims.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
Veteran was apprised of these criteria in correspondence 
dated in March 2006.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), personnel records, and 
post-service medical records.  The RO did not seek to 
corroborate any PTSD-related stressor events because there 
was no diagnosis of PTSD.  VA has no duty to inform or assist 
that was unmet.

The Board finds that a medical opinion on the question of 
service connection for PTSD is not required because opinions 
are only necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, as 
described in detail below, there is insufficient evidence 
establishing that the Veteran has been diagnosed with PTSD.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.

The Veteran contends that he has rashes on face with 
blistering and peeling, which might be porphyria cutanea 
tarda, and PTSD that are related to his military service.  He 
contends that he was exposed to Agent Orange while in Vietnam 
and that it caused his skin condition.  With regard to his 
PTSD, his reported stressors include rocket attacks, B-52 
bombings, seeing a man crushed by an Army vehicle, weekly 
combat alerts, Viet Cong within the perimeter wire, men with 
Viet Cong ears around their necks, and the constant fear of 
the next rocket attack that could lead to death.

The Veteran's STRs are of record and show no complaints of, 
or treatment for, any skin condition or mental disorder.  His 
personnel records show that he was stationed in Vietnam in 
1969.  His decorations consist of the Bronze Star Medal, Army 
Commendation Medal, National Defense Service Medal, Vietnam 
Service Medal with four bronze stars, and the Republic of 
Vietnam Campaign Ribbon with palm unit citation badge.  There 
is no indication that the Veteran was directly involved in 
combat; nor has the Veteran contended that he was directly 
involved in combat.  

Of record are numerous VA treatment records dated from 
December 2004 to March 2007.  The records document the 
Veteran's history of rashes.  None of the records reveals a 
diagnosis of PTSD.

The Veteran was afforded an Agent Orange examination in July 
2005.  The Veteran reported a history of itchy, blotchy rash 
on malar areas and sometimes on the chin since 1969.  He also 
reported temper tantrums and cursing since service.  The 
examiner opined that a recurring skin condition was 
considered connected to exposure to herbicides such as Agent 
Orange even though no rash was noted at the time of 
examination.  

A letter to the Veteran from a VA physician in September 2005 
reported the results of the Veteran's Agent Orange 
Examination.  It was opined that the Veteran had a fungus 
disease of the skin and that, because a 24-hour urine test 
for porphyrin excretion was consistent with porphyria cutanea 
tarda (PCT), his skin disability on the face was as likely as 
not due to PCT.  

A VA medical record dated in August 2005 shows that the 
Veteran was diagnosed with dysthymic disorder and adjustment 
disorder with anxiety features.  A record dated in September 
2005 only shows a diagnosis of adjustment disorder with 
anxiety features.  

A VA medical record dated in October 2005 shows that the 
Veteran reported that his skin problems started after 
Vietnam.  He reported that he felt the sensation of "worms" 
under his facial skin, and that he got blotches of raised red 
spots over his face.  The Veteran's diagnosis noted a 
question of porphyria cutanea tarda, and that his levels of 
poryphyrins were slightly elevated and his reported skin 
lesions were fairly quiescent.

The Veteran testified at his hearing in January 2009 about 
being exposed to Agent Orange.  He testified that since 1969, 
he experienced red blotches, itching, and scratching skin.  
He testified that he has repeatedly been diagnosed with acute 
dermatitis.  He also testified that the VA had diagnosed him 
with porphyria cutanea tarda.  The Veteran testified about 
having problems with anger and verbal outbursts.  While he 
did not testify specifically about having PTSD, he testified 
about having mental disorders, including depression.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e) (2008).  The term "herbicide agent" means a chemical 
in an herbicide, including Agent Orange, used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the Vietnam era.  The diseases for 
which service connection may be presumed to be due to an 
association with herbicide agents include porphyria cutanea 
tarda.  Id.

For service connection to be granted for porphyria cutanea 
tarda, it must be manifested to a degree of 10 percent or 
more within a year after the last date on which the Veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

A Veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  Here, the Veteran's personnel 
records show that he served in the Republic of Vietnam during 
the specified period, and he is thus presumed to have been 
exposed to herbicides.  There is no affirmative evidence to 
the contrary.

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is 
not related to combat, the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the Veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2008); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Evidence denoting participation in combat 
includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.

However, where VA determines that the Veteran did not engage 
in combat with the enemy, or that the Veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the Veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Beginning with the Veteran's claim for rashes on his face, 
here, there is evidence that the Veteran has been found to 
likely have porphyria cutanea tarda.  The examiner that 
performed the Agent Orange examination in July 2005 opined 
that the Veteran's skin condition was considered connected to 
exposure to herbicides such as Agent Orange.  As noted above, 
the Veteran is presumed to have been exposed to herbicides 
while he was stationed in Vietnam.  The Board notes that the 
Agent Orange examiner opined that the Veteran's skin 
condition was as least as likely as not porphyria cutanea 
tarda, which is a disease presumptively related to herbicide 
exposure.  See 38 C.F.R. § 3.309(e) (2008).  The record does 
not contain any medical evidence related to the Veteran's 
skin condition until decades after his service.  While the 
Veteran has testified that he experienced certain symptoms as 
early as 1969, and while it is difficult to ascertain whether 
he experienced compensably disabling manifestations within a 
year of his last exposure, the Board finds that service 
connection is nevertheless warranted for this disability.  
The Veteran is presumed to have been exposed to Agent Orange, 
and there is a positive nexus opinion between his current 
skin disability and exposure to herbicides.  There is no 
medical opinion to the contrary.  Consequently, on the basis 
of the above analysis, consideration of all of the evidence, 
and according the Veteran the benefit of the doubt, the Board 
finds it is at least as likely as not that the Veteran's 
rashes on his face with blistering and peeling is due to PCT 
that is attributable to his active military service.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).

Regarding the Veteran's PTSD, the evidence shows that the 
Veteran has never been diagnosed with such a psychiatric 
disability.  He has been diagnosed with adjustment disorder 
with anxiety features and dysthymic disorder, but not with 
PTSD.  There is absent from the record competent medical 
evidence diagnosing PTSD.  No medical professional provides 
findings or opinions to that effect, and the Veteran has not 
presented or alluded to the existence of any such medical 
evidence.  There is simply a lack of medical evidence 
demonstrating PTSD.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  With no 
medical evidence of the claimed disability, the analysis 
ends, and service connection for PTSD must be denied.  

The Board acknowledges the Veteran's belief that he has PTSD 
related to his military service.  However, there is no 
evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2008).  Consequently, the Veteran's 
own assertions as to diagnosis and etiology of his disability 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the PTSD service 
connection claim.  The Veteran does not have PTSD that is 
traceable to disease or injury incurred in or aggravated 
during active military service.


ORDER

Entitlement to service connection for recurring rashes on the 
face with blistering and peeling, and porphyria cutanea tarda 
is granted.

Entitlement to service connection for PTSD is denied.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's neck disability and sleep apnea claims.  

Regarding his neck disability, the Veteran's STRs show that 
in March 1968, the Veteran reported longstanding history of 
pain in the lower cervical area.  He was asymptomatic at the 
time, and no cervical diagnosis was given.  A record dated in 
April 1969 shows that the Veteran complained of neck pain and 
was diagnosed with cervical myositis.  

The Veteran's current VA medical records show that he has 
been diagnosed with torticollis.  An x-ray taken in December 
2003 shows that the Veteran had mild disc narrowing at C5-6 
and C6-7 consistent with spurring and spondylosis.  An MRI 
done in April 2004 reveals that the findings were consistent 
with moderate to severe degenerative changes.  Because the 
Veteran's STRs show complaints of neck pain and the diagnosis 
of a cervical disability, and post-service medical records 
show current cervical disabilities, the Board finds that a VA 
examination is necessary to determine if any currently 
diagnosed neck disability is related to his military service.

Regarding the Veteran's sleep apnea, the Veteran testified at 
his hearing that he had medical records from a private 
physician, D.W., M.D. that he wished to submit.  No records 
from Dr. D.W. have been received.  Because the case needs to 
be remanded as discussed above, the Board finds that on 
remand, the AOJ should also attempt to obtain the records 
from Dr. D.W. identified by the Veteran at his hearing in 
January 2009.  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The Veteran should be sent a letter 
requesting that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claims.  The 
records sought should include any medical 
records generated by Dr. D.W. identified by 
the Veteran at his January 2009 hearing.  
With any necessary authorization from the 
Veteran, the AOJ should attempt to obtain 
and associate with the claims file any 
medical records identified by the Veteran 
that have not been secured previously.  If 
the AOJ is unsuccessful in obtaining any 
medical records identified by the Veteran, 
it should inform him of this and ask him to 
provide a copy of additional medical records 
he may have obtained on his own that have 
not been secured previously.  

2.  The AOJ should schedule the Veteran for 
an orthopedic examination to determine the 
nature and etiology of each neck disability.  
The examiner must review the file, including 
references to neck problems in the service 
records, and offer an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any diagnosed neck disability, 
including torticollis, is related to his 
military service.  

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated tests 
should be conducted and those reports should 
be incorporated into the examinations and 
associated with the claims file.  The AOJ 
should ensure that the examination report 
complies with this remand and answers the 
questions presented in the AOJ's examination 
request.  If any report is insufficient, it 
should be returned to the examiner for 
necessary corrective action, as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


